Hemphill, Ch. J.
The grounds of appeal in this ease are untenable. If the appellant, under his bond for title, held such interest as could he mortgaged, (and tills is not disputed,) he alone need he summoned in a suit for foreclosure. His vendors, either immediate or remote, are not necessary parties. They have no interest in the suit, and are not affected or concluded *232by the decree or the proceedings in the cause. There is no excess in the interest as estimated by the jury. If there be error in their computation, it was in favor of the defendant. It is ordered, adjudged, and decreed that the judgment be affirmed, with ten per cent, as damages for the delay.
Affirmed with damages.